Case: 11-20643     Document: 00511828971         Page: 1     Date Filed: 04/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 20, 2012
                                     No. 11-20643
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FELICIA NICOLE JONES,

                                                  Plaintiff-Appellant

v.

CITIMORTGAGE, INC.; PIONEER HOMES; PATRICK R. DONAHOE,
Postmaster General United States Postal Service,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-MC-376


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Felicia Nicole Jones has filed a motion for leave to proceed in forma
pauperis (IFP) in this appeal of the district court’s dismissal with prejudice of
her pro se complaint. Jones also has filed a motion requesting a telephone
hearing. The district court dismissed her complaint on the ground that she did
not describe a claim recognized at law. We construe the district court’s dismissal




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20643      Document: 00511828971    Page: 2    Date Filed: 04/20/2012

                                   No. 11-20643

as a dismissal as frivolous and for failure to state a claim. See 28 U.S.C.
§ 1915(e)(2)(B)(i), (ii).
       Jones has failed to address the district court’s rationale for dismissing her
claims against Citimortgage, Inc., or her claims against Pioneer Homes.
Although we liberally construe pro se filings, Haines v. Kerner, 404 U.S. 519,
520-21 (1972), even pro se litigants must raise arguments in order to preserve
them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to
discuss the district court’s rationale for dismissing these claims, Jones has
abandoned them. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Although Jones provides some discussion in her
brief regarding her claim against the United States Postal Service, Jones has
inadequately briefed this issue as well.        See Yohey, 985 F.2d at 224-25;
Brinkmann, 813 F.2d at 748.
       Because Jones has failed to demonstrate that she will raise a nonfrivolous
issue on appeal, her motion for leave to proceed IFP is denied. See FED. R. APP.
P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Her motion
requesting a telephone hearing also is denied. The appeal is without arguable
merit, see Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983), and it is dismissed
as frivolous. See 5TH CIR. R. 42.2.
       MOTIONS DENIED; APPEAL DISMISSED.




                                         2